[DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                                                                             FILED
                                                                    U.S. COURT OF APPEALS
                                                                      ELEVENTH CIRCUIT
                                                                         MARCH 15, 2007
                                        No. 06-13524
                                                                       THOMAS K. KAHN
                                                                            CLERK

                         D. C. Docket No. 05-02569 CV-TWT-1

CARA WILLIAMS,

                                                           Plaintiff-Appellant,

                                            versus

JACQUELINE BARRETT,
JOHN DOE NO. 1,
JOHN DOE NO. 2,
JOHN DOE NO. 3,
JANE DOE NO. 1., et al.,

                                                           Defendants-Appellees.


                      Appeal from the United States District Court
                         for the Northern District of Georgia


                                     (March 15, 2007)

Before DUBINA and COX, Circuit Judges, and SCHLESINGER,* District Judge.

______________
*Honorable Harvey E. Schlesinger, United States District Judge for the Middle District of
Florida, sitting by designation.
PER CURIAM:

      Appellant Cara Williams filed a complaint pursuant to 42 U.S.C. § 1983 in

the United States District Court for the Northern District of Georgia, alleging that

her constitutional rights were violated during her incarceration in the Fulton

County, Georgia, jail. In her complaint, Williams named Sheriff Jacqueline

Barrett, as well as six unidentified sheriff’s deputies, as defendants. Without

permitting any discovery in the case, the district court granted Barrett’s motion to

dismiss for failure to state a claim upon which relief can be granted. See Fed. R.

Civ. P. 12(b)(6). Williams then perfected this appeal.

      After reviewing the record, reading the parties’ briefs, and having the

benefit of oral argument, we conclude that the district court abused its discretion

by not permitting Williams any discovery in this case before granting the Rule

12(b)(6) motion to dismiss. Accordingly, we vacate the district court’s judgment

of dismissal and remand this case with directions that the court permit the parties’

to engage in discovery.

      VACATED and REMANDED.




                                          2